MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                        Aug 07 2015, 9:54 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Derick W. Steele                                          Gregory F. Zoeller
Deputy Public Defender                                    Attorney General of Indiana
Kokomo, Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Anthony D. Dunn,                                         August 7, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A04-1503-CR-88
        v.                                               Appeal from the Howard Circuit
                                                         Court
State of Indiana,                                        The Honorable Lynn Murray, Judge
                                                         Cause No. 34C01-1308-MR-156
Appellee-Plaintiff




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A04-1503-CR-88 | August 7, 2015       Page 1 of 5
[1]   Anthony Dunn appeals the sentence imposed by the trial court after Dunn

      pleaded guilty to class A felony Attempted Robbery. 1 Dunn argues that the

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding that the sentence is not inappropriate, we affirm.


                                                       Facts
[2]   On August 29, 2013, Dunn and Robert Patmon waited outside Jordan

      Ferguson’s apartment in Kokomo, intending to rob him. Patmon provided a

      firearm to Dunn for the robbery. As Ferguson approached his apartment,

      Patmon and Dunn followed him. Dunn accidentally shot Patmon in the back

      because he was nervous. Dunn and Patmon fled the scene, and Dunn made no

      attempt to call for help. Patmon was found dead the next morning as a result of

      the gunshot wound.


[3]   On August 30, 2013, the State charged Dunn with murder. On September 10,

      2013, the State added charges of class B felony attempted robbery, class D

      felony residential entry, and class D felony criminal mischief. On November

      26, 2014, Dunn pleaded guilty to class A felony attempted robbery in exchange

      for dismissal of the remaining charges. Sentencing was left to the trial court’s

      discretion, with a cap on the executed portion of thirty-five years. Following a

      sentencing hearing, on February 24, 2015, the trial court sentenced Dunn to




      1
       Ind. Code § 35-42-5-1(2). We apply the version of the statute in effect at the time Dunn committed the
      offense.

      Court of Appeals of Indiana | Memorandum Decision 34A04-1503-CR-88 | August 7, 2015              Page 2 of 5
      fifty years, with thirty-five years executed and fifteen years to be served on

      probation. Dunn now appeals.


                                    Discussion and Decision
[4]   Dunn’s sole argument on appeal is that the sentence imposed by the trial court

      is inappropriate in light of the nature of the offense and his character. Indiana

      Appellate Rule 7(B) provides that this Court may revise a sentence if it is

      inappropriate in light of the nature of the offense and the character of the

      offender. We must “conduct [this] review with substantial deference and give

      ‘due consideration’ to the trial court’s decision—since the ‘principal role of

      [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

      ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

      (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

      citations omitted).


[5]   At the time Dunn committed the offense, a person who was convicted of a class

      A felony faced a sentence of twenty to fifty years, with an advisory term of

      thirty years. Ind. Code § 35-50-2-4.2 Dunn received a maximum term of fifty

      years, but fifteen of those years will be served on probation.


[6]   As to the nature of the offense, Dunn went to an apartment and lay in wait for

      the person who lived there, intending to rob him. Dunn was armed with a gun.




      2
       Indiana’s criminal code has since been amended, but the amendments have an effective date of July 1,
      2014. We apply the version of the statutes in effect at the time Dunn committed the offense.

      Court of Appeals of Indiana | Memorandum Decision 34A04-1503-CR-88 | August 7, 2015             Page 3 of 5
      The result of this incident was the death of another person, which goes far

      beyond what the State was required to prove to convict Dunn of attempted

      robbery resulting in serious bodily injury. After he shot Patmon, he fled and

      did not attempt to call for help. Dunn also received a considerable benefit from

      his guilty plea, in that multiple charges—including murder—were dismissed

      and the executed portion of the sentence was capped at thirty-five years. We do

      not find that the nature of the offense renders the sentence inappropriate.


[7]   As for Dunn’s character, we note that he has been involved with the criminal

      justice system for more than half of his life. He has juvenile adjudications for,

      among other things, offenses that would have been conversion, resisting law

      enforcement, auto theft, possession of cocaine or narcotic drug, residential

      entry, illegal consumption of an alcoholic beverage, and intimidation had they

      been committed by an adult. As an adult, he has amassed two felony

      convictions. He has also violated probation multiple times. When he

      committed the instant offense, he was on probation for a 2009 class B felony

      dealing in cocaine conviction, and he had just been arrested on August 26,

      2013—three days before attempting to rob Ferguson—for resisting law

      enforcement. Dunn has had multiple opportunities to reform his behavior but

      has declined to do so. He shows continuing disrespect for the rule of law and

      his fellow citizens. In sum, we do not find that Dunn’s character renders the

      sentence inappropriate.




      Court of Appeals of Indiana | Memorandum Decision 34A04-1503-CR-88 | August 7, 2015   Page 4 of 5
[8]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 34A04-1503-CR-88 | August 7, 2015   Page 5 of 5